Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claim 12 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 1 is no longer generic to all of the disclosed embodiments and directly contradicts that which is recited in claim 12. 
Claim 1, now amended, recites the post being a ferromagnetic material with an electromagnetic rail. Claim 12, however, recites the opposite, namely, a ferromagnetic rail and an electromagnetic post. Both iterations of a ferromagnetic post and a ferromagnetic rail with electromagnetic post and electromagnetic rail are not disclosed or anticipated in the specification as originally filed, nor shown in the drawing figures. 
Claim 12 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over KR 570 in view of Bishop et al. (2005/0061914), further in view of Schwarzler et al. (3842748). 
KR 19970036570A (KR 570) discloses a vehicle and seat assembly with rails and a mechanism configured to move the seats along the rails, a power supply configured to drive the mechanism, and where the mechanism is that of magnetic levitation with a seat slider using an 

    PNG
    media_image1.png
    356
    447
    media_image1.png
    Greyscale

More specifically, from FIG.3 it can be seen that the reference discloses the use of a permanent magnet (lower rail 20, inherently a ferromagnetic material as the permanent magnet would necessarily have a high susceptibility to magnetization thus satisfying the definition of ferromagnetic) and an electromagnetic rail (upper rail 10) whose magnetism changes according to the current, a power supply for applying the current, where when the seat is fixed, the rails have opposite polarities to allow the seat to be secured to the floor. 
Bishop et al. (2005/0061914) teaches a vehicle, comprising: a plurality of seats (FIG.2).

    PNG
    media_image2.png
    500
    429
    media_image2.png
    Greyscale

Seats are arranged in rows (FIGS.3-5); and a seat assembly, the seat assembly, comprising: a seat; 5a floor assembly including at least one floor panel (plane floor); a coupling (rack and pinion) between the seat and floor assembly to allow the seats to be reconfigured; and a power supply that supplies power to move the seat(s) along the floor assembly. Bishop et al. further includes a rail which runs in the floor in the longitudinal direction ([0004]). 
It would have been obvious to one of ordinary skill in the art to have provided the rail of KR 570 and combined electromagnetic coupling with post of KR 570 within a floor of a vehicle of the type having a plurality of seats in rows as taught by Bishop et al. in order to allow for the coupling to be used to reconfigure the seats. 
In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) 
The assembly as taught by KR 570, as modified, fails to disclose the electromagnetic rail wound with a plurality of magnetic coils around a portion of the rail and spaced apart along a length thereof, where the power supply supplies electricity to the plurality of magnetic coils, as recited, to secure the seat to the floor 10assembly or release it therefrom. 
Schwarzler et al. (3842748) teaches an electromagnetic rail (1,14, see for example, FIG.1) wound with a plurality of magnetic coils (3) around a portion of the rail and spaced apart along a length thereof, where power is supplied to the coils. Specifically, Schwrzler et al. states that a number of magnets are arranged in succession in the longitudinal direction (Col 6, lines 7-15) such that despite a physical gap that exists between each magnet (as is visible in FIG.9) in the longitudinal direction, no loss of magnetic field is provided. As disclosed at Col 5, lines 26-33, electromagnets (plural) are provided to be “longitudinally aligned” (FIG.9) and are spaced apart to include a “gap” therebetween (“the gap between the electromagnets” at lines 31-32). 
It would have been obvious to one of ordinary skill in the art to have provided the rail of KR 570, as modified, as an electromagnetic rail with wound coils therealong where power is supplied to the coils, all as taught by Schwarzler et al. ‘748 because doing so would have involved only routine skill in the art in order to achieve the same predictable result of electromagnetism.
For claims 17-18, the KR 570, as modified above, inherently discloses the method claimed, that is the recited elements of these claims are inherently, i.e., necessarily flow from the teaching of KR 570, as modified. 
By disclosing a device that inherently performs a function or has a property, operates according to a theory or has an advantage, KR 570, as modified above, “necessarily discloses” that function, theory or advantage, even though it says nothing explicit concerning it. See MPEP 2163.07(a).
Because the courts have held that under the principles of inherency, when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 
In the instance case, the product of KR 570, as modified, is structurally the same as the recited product and would necessarily perform the claimed method. 
Examiner asserts there is no specific step which is not inherently anticipated by the reference. The process of using the product is not unexpected and does not constitute a new use. 
A PHOSITA understands that in order to produce the product of KR 570, as modified, one would necessarily have to perform the functional steps provided in the method claims. None of the recited steps would have been unexpected. 
After the PTO establishes a prima facie case of anticipation based on inherency, the burden shifts to applicant to ‘prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.’” In re King, 801 F.2d 1324, 1327 (Fed. Cir. 1986) (quoting In re Swinehart, 439 F.2d 210, 213 (CCPA 1971)).
Aside from inherency, the courts have also said when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. A reference does not fail as to anticipate merely because it ipsissimis verbis. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978). Therefore, a prima facie case has been made. 
The examiner maintains that the preponderance of the evidence of KR 570, as modified, supports that the reference anticipates the method claims. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KR 570, as applied above with respect to claim 1 and further in view of Morishita et al. (4825773). 
For claim 9, KR 570, as modified, discloses the electromagnetic rail 15comprises: 
a first rail (constituting a first upward sidewall of the rail 20) and a second rail (second upward sidewall of 20) arranged to be spaced apart from each other, 
the first rail and the second rail having an upper surface that engages engaging with the attachment post of the seat; and 
wherein the plurality of magnetic coils are wound around a crossbar spanning the first 20rail and the second rail at spaced intervals along the electromagnetic rail, and
the power supply supplies electricity to the plurality of magnetic coils. 
KR 570, as modified, fails to provide for the rails being separate and for the magnetic coils wound separately around the first and second rails, a feature taught be Morishita et al. as seen with separate magnets 51 and 52 (FIG.4A) where magnetic coils (56,56) are wound separately around each of the magnets. 
It would have been obvious to one of ordinary skill in the art to have provided the rails of KR 570, as modified, separated as taught by Morishita et al. with separate wound coils (56,FIG.4A). The court has held that if it were considered desirable for any reason to make the components separable, it would be obvious to do so for that purpose. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Making the rails of KR 570 separable would have been a mere obvious engineering choice based on ease of manufacturing, materials criteria, and time and would have required only routine skill in the art to accomplish the same predictable result. 

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 570, as modified, and further in view of FR 411. 
For claim 13, FR 2998411 teaches a resonant inductive coupling power system as recited and it would have been obvious to one of ordinary skill in the art to have provided such a system for use with the seats of KR 570, as modified, in order to power components within the seat. 
Here again for claim 20, the KR 570, as newly modified above, inherently discloses the method claimed, that is the recited elements of these claims are inherently, i.e., necessarily flow from the teaching of KR 570, as modified. By disclosing a device that inherently performs a function or has a property, operates according to a theory or has an advantage, KR 570, as modified above, “necessarily discloses” that function, theory or advantage, even though it says nothing explicit concerning it. See MPEP 2163.07(a).
Because the courts have held that under the principles of inherency, when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 

Examiner asserts there is no specific step which is not inherently anticipated by the reference. The process of using the product is not unexpected and does not constitute a new use. 
A PHOSITA understands that in order to produce the product of KR 570, as modified, one would necessarily have to perform the functional steps provided in the method claims. None of the recited steps would have been unexpected. 
After the PTO establishes a prima facie case of anticipation based on inherency, the burden shifts to applicant to ‘prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.’” In re King, 801 F.2d 1324, 1327 (Fed. Cir. 1986) (quoting In re Swinehart, 439 F.2d 210, 213 (CCPA 1971)).
Aside from inherency, the courts have also said when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. A reference does not fail as to anticipate merely because it does not contain a description of the subject matter of the claim in ipsissimis verbis. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978). Therefore, a prima facie case has been made. 
The examiner maintains that the preponderance of the evidence of KR 570, as modified, supports that the reference anticipates the method claims. 

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KR 570, as modified, and further in view of Schwarzler et al. (3780668).
For claim 16, Schwarzler et al. ‘668 teach sensors (sensor or detector) that measure operational data of the vehicle (specifically a gap) and a controller (inherent, Col 3, lines 36-40) that controls the power supply and adjusts a strength (“adjusting the electromagnetic force”) of the electromagnetic coupling based on the sensor. 
	It would have been obvious to one of ordinary skill in the art to have provides such a sensor and controller as taught by Schwarzler et al. for use with the electromagnetic coupling of KR 570, as modified, in order to allow adjustment of the EM force. 
Here again for claim 19, the KR 570, as newly modified above, inherently discloses the method claimed, that is the recited elements of these claims are inherently, i.e., necessarily flow from the teaching of KR 570, as modified. By disclosing a device that inherently performs a function or has a property, operates according to a theory or has an advantage, KR 570, as modified above, “necessarily discloses” that function, theory or advantage, even though it says nothing explicit concerning it. See MPEP 2163.07(a). Because the courts have held that under the principles of inherency, when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). In the instance case, the product of KR 570, as modified, is structurally the same as the recited product and would necessarily perform the claimed method. 

Allowable Subject Matter
Claims 3-8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/28/22 have been fully considered but they are not persuasive. 

Arguments against Schwarzler et al. (claims 1, 14, and 17-18)
First, examiner apologizes for using the incorrect drawing figure to match the reference in the last office action. This figure has been removed from this final action. 
Applicant argues the reference fails to provide winding magnetic coils around portions of an electromagnetic rail in a spaced apart configuration along the length of the rail. 
Examiner disagrees and notes that as clearly seen in FIG.9 and as further described at least at Col 5, lines 26-33 and Col 6, lines 7-15, a plurality of electromagnets are spaced apart along a longitudinal direction (length) of the rail. 
Specifically, Schwarzler et al. states that a number of magnets are arranged in succession in the longitudinal direction (Col 6, lines 7-15) such that despite a physical gap that exists between each magnet (as is visible in FIG.9) in the longitudinal direction, no loss of magnetic field is provided. As disclosed at Col 5, lines 26-33, electromagnets (plural) are provided to be “longitudinally aligned” (FIG.9) and are spaced apart to include a “gap” therebetween (“the gap between the electromagnets” at lines 31-32). 
	Applicant further argues the reference teaches away from spacing the coils apart along a length of the electromagnetic rail. The examiner disagrees. Schwarzler et al. provides this feature as set forth above and as clearly seen in FIG.9. The combination rejection is deemed proper and is maintained.
For claims 17 and 18, applicant goes on to argue that the method includes the steps of providing separated coils wound around the electromagnetic field, which is a different structure than what is disclosed in KR 570, as modified. 
However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Claim 9
Applicant’s arguments with respect to claim 9, as amended, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616